Citation Nr: 0401685	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for Bell's palsy 
with involvement of the 9th and 10th cranial nerves, left ear 
pain with tinnitus, neck pain, mild dysarthria, neuritis, 
mild dysphagia, and visual problems, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for mental and 
cognitive deficits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The April 2002 rating decision also denied entitlement to a 
temporary 100 percent disability rating under the provisions 
of 38 C.F.R. § 4.30.  This issue was not appealed to the 
Board since the veteran's substantive appeal only indicated 
she was appealing the three issues listed on the cover page 
of this decision.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The record reveals that the veteran has been treated by VA 
physicians and by private physicians and that not all of 
those records have been associated with the claims folder.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that additional examinations are 
required.  The veteran  has claimed that her disabilities 
have worsened, and it has been more than 3 years since her 
last VA examination.  In addition, it is not clear that all 
of her claimed residuals of Bell's palsy have been examined 
and evaluated.  The veteran claims that tinnitus, her left 
ear and neck pain, neuritis, mild dysarthria, mild dysphagia, 
and visual problems are all related to her Bell's palsy.  
This disabilities should be examined and an opinion is 
requested as to their relationship to her service-connected 
Bell's palsy.  In addition, the veteran has claimed mental 
and cognitive deficits as a result of service or a service-
connected disability.  The RO asked for an opinion regarding 
the relationship between her Bell's palsy and her mental or 
cognitive deficits but no opinion was provided.  There is 
evidence in the claims folder from Florida State University 
Adult Learning Evaluation Program that suggests a possible 
link between the veteran's 1992 disability (diagnosis of 
Bell's palsy) suffered in service, and her current cognitive 
disabilities.  The RO should obtain an examination and 
opinion for that claim as well.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the  following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with  38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  Request all treatment records 
concerning the veteran from the VA 
Medical Centers in Gainesville, Florida 
and Lake City, Florida dated from June 
2000 to the present.

3.  Request all treatment records 
concerning the veteran from the VA 
outpatient clinic in Tallahassee, 
Florida, dated from May 2001 to the 
present.

4.  Obtain an address for Dr. Christopher 
Kumana and request all treatment records 
concerning the veteran dated from 
September 2000 to the present.

5.  Request all treatment records 
concerning the veteran from Tallahassee 
Memorial Hospital dated from July 2000 to 
May 2001.  Request all treatment records 
from Dr. Ricardo Ayala, 1401 Centerville 
Road, Suite 300, Tallahassee, FL 32308.  
Request all records from Dr. Cyneetha 
Strong-Smith, Tallahassee Memorial Family 
Medicine Quincy, 178 LaSalle Lefall 
Drive, Quincy, Florida 32351 dated from 
May 1998 to the present.  Request all 
treatment records from Dr. Tara Wah, 
Azalea Women's Healthcare, 1219 Hodges 
Drive, Tallahassee, FL 32308 dated from 
September 2000 to the present

6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and extent of her 
disability due to headaches.  The examiner 
should note the severity and frequency of 
the headaches.  The claims folder must be 
made available to the examiner for review 
prior to the examination.

7.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and extent of her 
disability due to Bell's palsy with 
tinnitus, left ear and left neck pain, 
neuritis, mild dysarthria, mild dysphagia, 
and/or visual problems.  All appropriate 
testing should be conducted.  

8.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
provided an examination to determine the 
nature and etiology of any mental or 
cognitive deficit.  The examiner should 
specifically review the service medical 
records from October 1992 and following 
for Bell's palsy, and should review the 
report from the Florida State University 
Adult Learning Evaluation Program from 
July 1999.  All appropriate testing should 
be conducted.  If any mental or cognitive 
disability is diagnosed the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 per cent probability or more) that it 
is related to Bell's palsy.  A complete 
rationale is requested for any opinion 
provided.  The claims folder must be made 
available to the examiner for review.

9.  The RO should readjudicate these 
claims including reviewing any new 
evidence obtained, and consider the 
appropriate evaluation for all 
disabilities associated with the veteran's 
Bell's palsy.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




